t c summary opinion united_states tax_court steed wells petitioner v commissioner of internal revenue respondent docket no 19287-03s filed date steed wells pro_se alex shlivko for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled in to a dependency_exemption for his child jude wells jude when his estranged wife also claimed jude as a dependent for and whether petitioner is entitled to a child_tax_credit for jude in some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in bronx new york on the date the petition was filed in this case petitioner timely filed a federal_income_tax return for the taxable_year petitioner claimed single filing_status on said return petitioner also claimed a dependency_exemption and child_tax_credit for jude on hi sec_2001 tax_return the return did not contain form_8332 release of claim to exemption for child of divorced or separated parents or a similar statement both petitioner and his estranged wife arlene wells kingston ms kingston the custodial_parent of jude claimed jude as a dependent on their respective federal_income_tax returns in petitioner and his wife ms kingston separated and have continued to live separately on date ms kingston gave birth to jude the couple’s child jude has lived with ms kingston continuously since his birth on date the family court of the state of new york issued an order designating ms kingston to be the custodial_parent of jude in said order petitioner was required to pay ms kingston dollar_figure per week for child_support and dollar_figure per week for child care expenses the order was silent as to which parent was to claim a dependency_exemption for the child for federal_income_tax purposes respondent issued a notice_of_deficiency to petitioner pertaining to the taxable_year the notice_of_deficiency disallowed the dependency_exemption for jude because petitioner failed to establish that he was entitled to a dependency_exemption as a result of the disallowance of the deduction respondent further determined that petitioner was not entitled to the child_tax_credit discussion a dependency_exemption generally is allowed under sec_151 for each dependent of a taxpayer sec_151 c in general a child of a taxpayer is a dependent of the taxpayer only if the taxpayer provides over half of the child’s support for the taxable_year sec_152 a special rule applies to taxpayer-parents a who are divorced who are separated or who live apart for at least the last months of the calendar_year and b whose child is in the custody of one or both parents for more than half of the year sec_152 under this rule if the child receives over half his support during the year from his parents the parent with custody of the child for the greater portion of the year the custodial_parent generally is treated as having provided over half of the child’s support regardless of which parent actually provided the support id under sec_152 an exception to this special rule exists which may entitle the noncustodial_parent to the dependency_exemption for the exception to apply the custodial_parent must sign a written declaration releasing his or her claim to the exemption and the noncustodial_parent must attach the declaration to his or her tax_return id in addition to the exemption under sec_151 a child_tax_credit generally is allowed to a taxpayer for each qualifying_child of the taxpayer sec_24 among other requirements a qualifying_child is an individual for whom the taxpayer is allowed a dependency_exemption under sec_151 sec_24 petitioner admitted that he was the noncustodial_parent during the taxable_year in issue because petitioner did not obtain and attach to hi sec_2001 federal_income_tax return a form_8332 or a similar declaration signed by ms kingston releasing her exemption petitioner is not entitled to the dependency_exemption sec_151 and sec_152 petitioner argues that the applicable statute allows him to take an exemption if he proves that he provided over half of the support for jude however petitioner incorrectly reads the statute we note that we do not question whether petitioner complied with the support and child care provisions of the order to be entitled to claim jude as a dependent petitioner must obtain the form_8332 or a similar declaration signed by ms kingston the custodial_parent and such document must be attached to the return sec_152 because petitioner is not entitled to the dependency_exemption he also is not entitled to the child_tax_credit sec_24 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
